Citation Nr: 1022686	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-17 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cervical 
radiculopathy. 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1960 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

This case was previously remanded in a March 2009 Board 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2007.

In the March 2009 Board remand, the Board found that a VA 
examination was necessary to determine whether the Veteran is 
unemployable solely due to his service-connected 
disabilities.  The Veteran subsequently underwent multiple 
specific VA examinations to determine the severity of his 
individual service-connected disabilities, instead of a 
general VA examination for a comprehensive opinion.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, another VA opinion is necessary 
to determine if the Veteran is rendered unemployable based 
solely on all of his service-connected disabilities. 

In regards to the claim for entitlement to service connection 
for cervical radiculopathy, service treatment records, 
including an October 1963 separation report, are silent for 
any neck complaints or diagnosed disabilities.  

A July 2002 private MRI report found spondylosis and spinal 
stenosis from C3 to C7, a herniated disc and cervical cord 
compression with bilateral forminal narrowing at C3-C4 and 
C6-C7. 

In December 2003 and July 2004 letters, L. B., D.C., reported 
that the Veteran's multiple injuries in the low back and neck 
area are directly related to his many years of physical labor 
in the military. 

In a July 2004 VA examination report, the Veteran reported he 
underwent a neck fusion in April or May 2004, and that he 
initially had constant pain and was diagnosed with cervical 
radiculopathy.  He stated that he did not currently have any 
pain.  The Veteran also indicated that he was a boiler 
operator for 25 years and retired in 2000.  

Because the opinion by the private chiropractor in both the 
December 2003 and July 2004 letters was not supported by 
sound medical principles and was based solely on the 
Veteran's stated history, the opinion is not adequate for 
determining service connection.  As such, the VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Accordingly, the AMC/RO should arrange for the 
Veteran to undergo a VA examination to determine the nature 
and etiology of his diagnosed cervical radiculopathy 
disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
who treated him for cervical spine 
problems.  This should include any 
cervical spine treatment resulting from 
occupational injuries, if any.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.  Thereafter, the Veteran is to be 
afforded a VA general medical 
examination to determine the effect of 
his service-connected disabilities on 
his employability.  The claims file 
must be made available to and reviewed 
by the physician in connection with the 
examination.  A notation to the effect 
that this record review took place 
should be included in the report of the 
physician.  Based on examination 
findings and other evidence contained 
in the claims file, the examiner must 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities.  The examination report 
must include a complete rationale for 
all opinions and conclusions expressed.

3.  The RO should also arrange for a VA 
spine examination by a physician.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Following examination of the Veteran and 
a review of the claims folder, the 
physician should provide an opinion 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's current cervical spine 
disorder was incurred or aggravated in 
service.  All opinions rendered by the 
physician are to include sustainable 
reasons and bases, with references, when 
necessary, to information in the claims 
folder.  If the examiner opines that the 
question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(why is the causation unknowable?), must 
be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the AMC/RO should 
readjudicate the claim on appeal in 
light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal remains denied, the AMC/RO 
must furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


